


Exhibit 10.1

 

Execution Version

 

MODIFICATION AGREEMENT

 

This Modification Agreement (this “Agreement”), dated as of May 11, 2010, is
entered into by and among RCG Holdings LLC (solely for the purposes of Articles
3 through 9) (“RCG”), C4S & Co., L.L.C. (solely for the purposes of Articles 4
through 9), as managing member of RCG (“C4S”), Cowen Group, Inc. (solely for the
purposes of Articles 3, 5, 6, 7, 8 and 9) (“Cowen”), Ramius LLC (solely for the
purposes of Articles 1, 5, 6, 7, 8 and 9), a wholly owned subsidiary of Cowen
(“Ramius”), Ramius Alternative Solutions LLC (formerly known as Ramius Fund of
Funds Group LLC) (solely for the purposes of Articles 2, 5, 6, 7, 8 and 9), a
wholly owned subsidiary of Cowen (“Ramius Alternative Solutions” and, together
with RCG, C4S, Cowen and Ramius, the “Ramius Parties”), BA Alpine Holdings, Inc.
(solely for the purposes of Articles 4 through 9) (“BA Alpine”), Alpine Cayman
Islands Limited (solely for the purposes of Articles 1, 5, 6, 7, 8 and 9)
(“Alpine Cayman”), UniCredit Bank AG (formerly known as Bayerische Hypo- und
Vereinsbank AG) (solely for the purposes of Articles 2, 3, 5, 6, 7, 8 and 9)
(“HVB AG”), HVB Alternative Advisors LLC (solely for the purposes of Articles 3,
5, 6, 7, 8 and 9) (“HVB”) and CEAKSCH Verwaltungs G.m.b.H. (solely for the
purposes of Articles 1, 5, 6, 7, 8 and 9) (“CEAKSCH” and, together with BA
Alpine, Alpine Cayman, HVB AG and HVB, the “UniCredit Parties” and, together
with RCG, Cowen and Ramius, the “Parties”).

 

W I T N E S S E T H:

 

WHEREAS, Ramius (as successor in interest to RCG) and Alpine Cayman are party to
that certain Amended and Restated Investment Management Agreement, dated as of
June 3, 2003, as amended on June 3, 2009 (as amended, the “Investment Management
Agreement”);

 

WHEREAS, Ramius and Alpine Cayman desire to further amend the Investment
Management Agreement to make such additional amendments as set forth herein;

 

WHEREAS, Ramius Alternative Solutions and HVB AG are party to that certain
Investment Reporting Agreement, dated as of July 29, 2005, as amended on
January 1, 2007 and on June 3, 2009 (as amended, the “Investment Reporting
Agreement”), pursuant to which a certain special purpose entity is currently
invested in Ramius FOF European Platform — S8 0 (the “Fund”), which is a
sub-fund of Ramius FOF European Platform (the “Umbrella Fund”);

 

WHEREAS, Ramius Alternative Solutions and HVB AG desire to further amend the
Investment Reporting Agreement to make such additional amendments as set forth
herein;

 

WHEREAS, Ramius Alternative Solutions and HVB AG desire that the interests in
the assets held, directly or indirectly, by Ramius Event Driven FOF Ltd. be
contributed to the Fund;

 

WHEREAS, RCG, HVB, HVB AG, Cowen Holdings, Inc., a wholly owned subsidiary of
Cowen, and Cowen are party to that certain Asset Exchange Agreement, dated as of
June 3, 2009, as amended on July 9, 2009 (as amended, the “Asset Exchange
Agreement”);

 

WHEREAS, RCG, HVB, HVB AG and Cowen desire to further amend the Asset Exchange
Agreement to make such additional amendments as set forth herein;

 

--------------------------------------------------------------------------------


 

WHEREAS, C4S and BA Alpine are party to that certain Fourth Amended and Restated
Limited Liability Company Agreement of RCG, dated as of November 2, 2009 (the
“RCG LLC Agreement”);

 

WHEREAS, C4S and BA Alpine desire to consent to make certain amendments to the
RCG LLC Agreement as described herein; and

 

WHEREAS, the Parties seek to make such other arrangements as contemplated
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Parties hereby agree to the following:

 


ARTICLE ONE
AMENDMENTS TO THE INVESTMENT MANAGEMENT AGREEMENT


 

With respect to Sections 1.01, 1.02, 1.03 and 1.04 below, Ramius, Alpine Cayman
and CEAKSCH hereby agree that the Investment Management Agreement shall be
amended as follows:

 


SECTION 1.01.                         AMENDMENT TO SECTION 5 OF THE INVESTMENT
MANAGEMENT AGREEMENT.  SECTION 5 OF THE INVESTMENT MANAGEMENT AGREEMENT IS
HEREBY AMENDED BY INSERTING THE FOLLOWING ADDITIONAL PARAGRAPH AT END OF SUCH
SECTION:


 

“Notwithstanding any provision to the contrary contained herein, Client shall
have no obligation to pay Manager or any of its Affiliates a fee (cash or
otherwise), and no fee (cash or otherwise) shall be paid to Manager or any of
its Affiliates, by any investment vehicle for any Management Fee Period ending
after June 30, 2010 in respect of Client’s direct or indirect interests in such
vehicle; provided, however, that Client shall not be relieved of any existing
obligation to pay, directly or indirectly, to any general partner or managing
member not wholly-owned by Manager and its Affiliates on a quarterly basis any
cash management fee payable pursuant to existing arrangements with respect to
any portion of the Account consisting of real estate related investments
(whether held directly or through RCG Overseas Ltd.); provided, further, that
Manager shall, on a quarterly basis beginning on October 1, 2010, (x) rebate to
Client in cash, by wire transfer of immediately available funds, the portion of
any such cash management fees paid, directly or indirectly, by or with respect
to Client that is attributable or payable to Manager or Manager’s Affiliates and
(y) furnish to Client a schedule showing the calculation of all cash management
fees paid, and all rebate payments made, pursuant to this provision.  For the
avoidance of doubt, Client is deemed to have an indirect obligation in respect
of its pro rata share (based upon its interest in such real estate related
investments) of any such cash management fee payable by the Manager or its
Affiliates to a third party other than Manager or an Affiliate of Manager.”

 


SECTION 1.02.                         AMENDMENT TO SECTION 6 OF THE INVESTMENT
MANAGEMENT AGREEMENT.  SECTION 6 OF THE INVESTMENT MANAGEMENT AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND

 

2

--------------------------------------------------------------------------------


 


REPLACED WITH THE FOLLOWING AS SECTION 6 THEREOF:


 


“NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY, AS USED HEREIN THE TERM
“CLIENT” SHALL MEAN, COLLECTIVELY, ALPINE CAYMAN ISLANDS LIMITED, CEAKSCH
VERWALTUNGS G.M.B.H. AND EACH SUCH ENTITY’S SUCCESSORS AND ASSIGNS.”


 


SECTION 1.03.                         AMENDMENT TO SECTIONS 13(A)-(D) OF THE
INVESTMENT MANAGEMENT AGREEMENT.  SECTIONS 13(A)-(D) OF THE INVESTMENT
MANAGEMENT AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE
FOLLOWING AS SECTIONS 13(A)-(D), AND SECTION 13 IS FURTHER AMENDED BY ADDING THE
FOLLOWING SECTIONS (I)-(N) THERETO:


 

“(a)  April 30 Distribution.  On April 30, 2010, Client received a portion of
its investment in the Account in an amount equal to $19,569,860.47.

 

(b)  Ramius Multi-Strategy.  Manager shall (i) liquidate or cause to be
liquidated for cash the portion of the assets of Ramius Multi-Strategy Master
Fund Ltd (“Ramius Multi-Strategy”), which are readily reducible to cash (such
assets, including, but not limited to, the assets set forth on Schedule
13(b)(1), the “Liquid Assets”), attributable to Client based on Client’s
proportionate interest in Ramius Multi-Strategy, as promptly as reasonably
practicable and (ii) cause the distribution in cash, by wire transfer of
immediately available funds, of the net proceeds of such liquidation to Client
in a redemption of interests in Ramius Multi-Strategy held by Client.  Manager
shall conduct such liquidation in a manner reasonably designed to allow for
distribution in cash of such net proceeds to Client on a monthly basis beginning
on July 30, 2010 until the entire portion of the Liquid Assets attributable to
Client based on Client’s proportionate interest in Ramius Multi-Strategy has
been liquidated and all such net proceeds have been distributed in cash to
Client.  Manager shall complete the liquidation of the entire portion of the
Liquid Assets attributable to Client based on Client’s proportionate interest in
Ramius Multi-Strategy by no later than December 31, 2010, and shall complete the
distribution in cash of the net proceeds of such liquidation to Client by no
later than January 31, 2011; provided, however, that, with respect to the
investments set forth on Schedule 13(b)(2) (“Schedule 13(b)(2) Assets”), Manager
shall complete such liquidation by no later than December 31, 2011, and shall
complete the distribution in cash of the net proceeds of such liquidation by no
later than January 31, 2012.  For the avoidance of doubt, Client shall have no
obligation to pay Manager or any of its Affiliates a fee (cash or otherwise),
and no fee (cash or otherwise) shall be paid to Manager or any of its Affiliates
by any investment vehicle in respect of Client’s direct or indirect interests in
such vehicle, for any Management Fee Period ending after June 30, 2010 with
respect to the portion of the Account invested in Ramius Multi-Strategy.

 

If Manager elects not to complete the liquidation and distribution of the
Schedule 13(b)(2) Assets by December 31, 2010 and January 31, 2011,
respectively, Manager shall pay to Client, by wire transfer of immediately
available funds, the Option Extension Payments in such amounts and at such times
as determined in accordance with Schedule A hereto.

 

3

--------------------------------------------------------------------------------


 

(c)  Lehman Brothers International.  Manager shall use its reasonable best
efforts, at Manager’s sole expense, (i) to obtain bids from third parties (that
Client may accept or reject in its sole discretion) to purchase, whether in one
transaction or a series of transactions, the interests in Ramius Convertible
Arbitrage Segregated Ltd., Ramius Credit Opportunities Segregated Ltd., Ramius
PB Segregated Ltd., Ramius Portside Segregated Ltd. and Primeo Multi-Strategy
Fund, Ltd. (collectively, the “LBIE SPVs”) held by Client and (ii) to facilitate
the closing of the sale(s) of such interests on or prior to December 31, 2010;
provided, however that nothing contained herein shall obligate Manager to incur
or pay any broker’s, finder’s or similar fee with respect to such sale(s). 
Manager shall consent to and approve, and shall cause its Affiliates to consent
to and approve, any offer to purchase all or part of Client’s interests in the
LBIE SPVs that Client deems acceptable, regardless of whether such offer was
obtained by Manager or any other person.  For the avoidance of doubt, Client
shall have no obligation to pay Manager or any of its Affiliates a fee (cash or
otherwise), and no fee (cash or otherwise) shall be paid to Manager or any of
its Affiliates by any investment vehicle in respect of Client’s direct or
indirect interests in such vehicle, for any Management Fee Period ending after
June 30, 2010 with respect to Client’s interests in the LBIE SPVs.

 

(d)  Real Estate and Energy.  Manager shall use its reasonable best efforts, at
Manager’s sole expense, (i) to obtain bids from third parties (that Client may
accept or reject in its sole discretion) to purchase, whether in one transaction
or a series of transactions, the portion of the Account consisting of direct
investments in real estate related investments or energy assets (including,
without limitation, investments in oil and gas resources) which are not Liquid
Assets and are not held in RCG Overseas Ltd. (“Real Estate and Energy Assets”)
(subject to compliance with all applicable transfer restrictions contained in
the governing documents of any investment vehicle where such investments are
held) and (ii) to facilitate the closing of the sale(s) of such portion of the
Account on or prior to December 31, 2010; provided, however that nothing
contained herein shall obligate Manager to incur or pay any broker’s, finder’s
or similar fee with respect to such sale(s).  Subject to compliance with
applicable transfer restrictions contained in the governing documents of the
investment vehicle where such investment is held, Manager shall consent to and
approve, and shall cause its Affiliates to consent to and approve, any offer to
purchase a portion of the Account consisting of Real Estate and Energy Assets,
regardless of whether such offer was obtained by Manager or any other person. 
For the avoidance of doubt, Client shall have no obligation to pay Manager or
any of its Affiliates a fee (cash or otherwise), and no fee (cash or otherwise)
shall be paid to Manager or any of its Affiliates by any investment vehicle in
respect of Client’s direct or indirect interests in such vehicle, in relation to
any Management Fee Period ending after June 30, 2010 with respect to such
portion of the Account; provided, however, that Client shall not be relieved of
any existing obligation to pay, directly or indirectly, to any general partner
or managing member not wholly-owned by Manager and its Affiliates on a quarterly
basis any cash management fee payable pursuant to existing arrangements with
respect to any portion of the Account consisting of

 

4

--------------------------------------------------------------------------------


 

real estate related investments (whether held directly or through RCG Overseas
Ltd.); provided, further, that Manager shall, on a quarterly basis beginning on
October 1, 2010, (x) rebate to Client in cash, by wire transfer of immediately
available funds, the portion of any such cash management fees paid, directly or
indirectly, by or with respect to Client that is attributable or payable to
Manager or Manager’s Affiliates and (y) furnish to Client a schedule showing the
calculation of all cash management fees paid, and all rebate payments made,
pursuant to this provision.  For the avoidance of doubt, Client is deemed to
have an indirect obligation in respect of its pro rata share (based upon its
interest in such real estate related investments) of any such cash management
fee payable by the Manager or its Affiliates to a third party other than Manager
or an Affiliate of Manager.”

 

“(i)  RCG Overseas.  To the extent that any of the assets held by RCG Overseas
Ltd. (“RCG Overseas”) relating to Client’s indirect interests in RCG Overseas
(held through Ramius Multi-Strategy) are reduced to cash, Manager shall cause
the distribution by RCG Overseas of the net proceeds of such assets to Ramius
Multi-Strategy and the distribution by Ramius Multi-Strategy of such proceeds to
Client, by wire transfer of immediately available funds, within 30 days
following the end of the month in which such assets were reduced to cash. 
Manager shall use its reasonable best efforts, at Manager’s sole expense, (i) to
obtain bids from third parties (that Client may accept or reject in its sole
discretion) to purchase, whether in one transaction or a series of transactions,
the interests in RCG Overseas held by Ramius Multi-Strategy attributable to
Client and (ii) to facilitate the closing of the sale(s) of such assets on or
prior to December 31, 2010; provided, however that nothing contained herein
shall obligate Manager to incur or pay any broker’s, finder’s or similar fee
with respect to such sale(s).  Manager shall consent to and approve, and shall
cause its Affiliates to consent to and approve, any offer to purchase all or
part of interests in RCG Overseas held by Ramius Multi-Strategy attributable to
Client that Client deems acceptable, regardless of whether such offer was
obtained by Manager or any other person.  For the avoidance of doubt, Client
shall have no obligation to pay Manager or any of its Affiliates a fee (cash or
otherwise), and no fee (cash or otherwise) shall be paid to Manager or any of
its Affiliates by any investment vehicle in respect of Client’s direct or
indirect interests in such vehicle, in relation to any Management Fee Period
ending after June 30, 2010 with respect to assets held by RCG Overseas
attributable to Client.  Manager shall use its reasonable best efforts to
liquidate or cause to be liquidated assets held by RCG Overseas as soon as
reasonably practicable taking into account the liquidity constraints associated
with such assets.  No investment may be made by RCG Overseas after the date
hereof other than (i) further investments in investments held by RCG Overseas as
of the date hereof, (ii) investments with respect to which RCG Overseas has
entered into a definitive investment agreement or otherwise made a binding,
written commitment prior to the date hereof or (iii) bona fide hedging
transactions in the ordinary course of business consistent with past practice.

 

5

--------------------------------------------------------------------------------


 

(j)  Ramius Enterprise.  To the extent that RCG Overseas and another fund
managed by Ramius or an Affiliate of Ramius (each an “Other Ramius Fund”),
including Ramius Enterprise LP and Ramius Enterprise Ltd., both hold an interest
in any asset (a “Jointly-Held Asset”), Manager will ensure that (i) RCG
Overseas’ interests in such asset will be disposed of on or before the date upon
which any Other Ramius Fund’s interests in such asset are disposed of, (ii) any
disposition of such asset will be on terms (including, but not limited to, terms
relating to the payment of fees and expenses) that are no less favorable to RCG
Overseas than to any Other Ramius Fund and (iii) RCG Overseas will receive at
least its pro rata share (based upon its ownership interest in such asset) of
the net proceeds of any disposition of such asset on or before the date upon
which any Other Ramius Fund receives any portion of such proceeds.  Manager
shall furnish to Client on a quarterly basis beginning on June 30, 2010, a
schedule setting forth all monetization events with respect to any Jointly-Held
Asset, which schedule shall include a breakdown of the ownership interests in
each such Jointly-Held Asset and the payments made each entity holding an
interest in such Jointly-Held Asset on account of the monetization events with
respect to such asset.

 

(k)  Other Assets.  Manager shall (i) liquidate for cash all other portions of
the Account consisting of assets which are readily reducible to cash (such
assets, including, but not limited, to the assets set forth on Schedule 13(k),
“Other Liquid Assets”) as promptly as reasonably practicable and (ii) cause the
distribution of the net proceeds of such liquidation to Client by wire transfer
of immediately available funds.  Manager shall conduct such liquidation in a
manner reasonably designed to allow for distribution of such net proceeds to
Client on a monthly basis beginning on July 30, 2010 until all such Other Liquid
Assets have been liquidated and all such net proceeds have been distributed in
cash to Client.  Distributions pursuant to this Section 13(k) shall be made in
cash by means of wire transfers of immediately available funds.  Manager shall
complete such liquidation no later than December 31, 2010, and shall complete
the distribution of the net proceeds of such liquidation to Client by no later
than January 31, 2011.

 

(l)  Waiver of Restrictions.  To the extent necessary to give effect to
Manager’s liquidation and distribution obligations set forth in this Section 13,
Manager shall waive, or cause to be waived, any applicable gates, lock-ups,
suspensions, holdbacks, side pocket (or similar restrictions) or other trading,
valuation, withdrawal, redemption or distribution restrictions with respect to
any investment vehicle in which Client has a direct or indirect interest.  In
the event that any of the foregoing restrictions are enforced with respect to
Client’s direct or indirect interest in any investment vehicle, Manager will
promptly notify Client of that fact.

 

(m)  Termination of Obligations.  Manager’s obligations to liquidate any assets
and obtain any third party bids contained in this Section 13 shall terminate
(i) with respect to any fund or special purpose vehicle, at such time as Client
no longer holds any interest in such fund or special purpose vehicle, and
(ii) with respect to

 

6

--------------------------------------------------------------------------------


 

a direct investment, at such time that Client no longer holds such direct
investment.

 

(n)  Concurrent Liquidations.  Client acknowledges that Manager may,
concurrently with effecting such liquidations on behalf Client, liquidate
similar assets for other advisory clients of Manager and such concurrent
liquidations may affect the net proceeds realized by Client hereunder.”

 


SECTION 1.04.                         AMENDMENT TO SECTION 13(E) OF THE
INVESTMENT MANAGEMENT AGREEMENT.  THE FIRST TWO SENTENCES OF SECTION 13(E) ARE
HEREBY DELETED IN THEIR ENTIRETY.


 


ARTICLE TWO
AMENDMENTS TO THE INVESTMENT REPORTING AGREEMENT


 

With respect to Sections 2.01 and 2.02 below, Ramius Alternative Solutions and
HVB AG hereby agree that the Investment Reporting Agreement shall be amended as
follows:

 


SECTION 2.01.                         AMENDMENT TO SECTIONS 2(D)-(I) OF THE
INVESTMENT REPORTING AGREEMENT.  SECTIONS 2(D)-(I) OF THE INVESTMENT REPORTING
AGREEMENT ARE HEREBY DELETED IN THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING
SECTIONS 2(D)-(H):


 


“(D)  SUBJECT TO SECTION 2(G), THE INVESTMENT MANAGER SHALL DISTRIBUTE BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, (I) A PORTION OF THE SPE INVESTMENT
EQUAL TO €85 MILLION IN CASH, ON OR PRIOR TO MAY 25, 2010 AND (II) THE REMAINING
PORTION OF THE SPE INVESTMENT CONSISTING OF REMAINING AVAILABLE CASH ON OR PRIOR
TO JULY 30, 2010 (LESS ANY MARGIN, SETTLEMENT OR THIRD PARTY EXPENSES).


 


(E)  SUBJECT TO SECTION 2(G), COMMENCING WITH THE FISCAL QUARTER ENDING JUNE 30,
2010, THE INVESTMENT MANAGER SHALL, WITHIN 30 DAYS FOLLOWING THE END OF SUCH
FISCAL QUARTER AND EACH SUBSEQUENT FISCAL QUARTER, DISTRIBUTE IN CASH, BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, ALL PORTIONS OF THE SPE INVESTMENT
WHICH ARE RECEIVED FROM UNDERLYING MANAGERS (LESS ANY MARGIN, SETTLEMENT, THIRD
PARTY EXPENSES OR EARLY REDEMPTION FEES) IN ANY APPLICABLE FISCAL QUARTER.


 


(F)  WITH RESPECT TO ANY PORTION OF THE SPE INVESTMENT THAT IS NOT READILY
REDUCIBLE TO CASH, THE INVESTMENT MANAGER SHALL, AT THE ELECTION OF HVB AG,
(I) USE ITS REASONABLE BEST EFFORTS, AT MANAGER’S SOLE EXPENSE, (A) TO OBTAIN
BIDS FROM THIRD PARTIES (THAT HVB AG MAY ACCEPT OR REJECT IN ITS SOLE
DISCRETION) TO PURCHASE, WHETHER IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS,
SUCH PORTION OF THE SPE INVESTMENT AND (B) TO FACILITATE THE CLOSING OF THE
SALE(S) OF SUCH PORTION OF THE SPE INVESTMENT ON OR PRIOR TO DECEMBER 31, 2010
(PROVIDED, HOWEVER THAT NOTHING CONTAINED HEREIN SHALL OBLIGATE MANAGER TO INCUR
OR PAY ANY BROKER’S, FINDER’S OR SIMILAR FEE WITH RESPECT TO SUCH SALE(S)) OR
(II) DISTRIBUTE SUCH PORTION OF THE SPE INVESTMENT IN KIND.  THE INVESTMENT
MANAGER SHALL CONSENT TO AND APPROVE, AND SHALL CAUSE ITS AFFILIATES TO CONSENT
TO AND APPROVE, ANY OFFER TO PURCHASE ALL OR PART OF THE SPE INVESTMENT THAT
CLIENT DEEMS ACCEPTABLE, REGARDLESS OF WHETHER SUCH OFFER WAS OBTAINED BY THE
INVESTMENT MANAGER OR ANY OTHER PERSON.

 

7

--------------------------------------------------------------------------------


 


(G)  NOTWITHSTANDING ANY OTHER PROVISION IN THIS SECOND AMENDMENT OR IN THE
PREVIOUSLY AMENDED AGREEMENT, THE REDEMPTION TERMS PROVIDED HEREIN SHALL IN ALL
CASES BE SUBJECT TO THE UNDERLYING HEDGE FUNDS PROVIDING LIQUIDITY TO THE FUND,
INCLUDING ANY HOLDBACKS BY SUCH UNDERLYING HEDGE FUNDS.  THE INVESTMENT MANAGER
SHALL MAKE A PROPERLY SUBMITTED REQUEST FOR REDEMPTION FROM EACH UNDERLYING
HEDGE FUND WITH RESPECT TO EVERY AVAILABLE REDEMPTION DATE FOR EACH SUCH
UNDERLYING HEDGE FUND, PROVIDED, THAT, HVB AG SHALL HAVE THE RIGHT TO
(I) SPECIFY THE AMOUNT TO BE REDEEMED FROM ANY SUCH UNDERLYING FUND AND
(II) VETO THE SUBMISSION OF ANY SUCH REDEMPTION REQUEST (IN WHICH CASE THE
INVESTMENT MANAGER SHALL NOT SUBMIT THE VETOED REDEMPTION REQUEST).  SUCH
REDEMPTION REQUESTS SHALL BE MADE IN COMPLIANCE WITH THE TERMS AND CONDITIONS
DESCRIBED IN THE FUND’S PROSPECTUS.  THE INVESTMENT MANAGER SHALL PROVIDE HVB AG
WITH AT LEAST TEN DAYS WRITTEN NOTICE (A “REDEMPTION NOTICE”) BEFORE MAKING ANY
REQUEST FOR REDEMPTION AS DESCRIBED ABOVE AND HVB AG SHALL PROVIDE THE
INVESTMENT MANAGER WITH WRITTEN NOTICE NO LATER THAN FIVE DAYS FOLLOWING RECEIPT
OF A REDEMPTION NOTICE BY HVB AG SPECIFYING WITH RESPECT TO EACH REDEMPTION
REQUEST CONTAINED IN THE REDEMPTION NOTICE (I) WHETHER SUCH REDEMPTION REQUEST
SHOULD BE SUBMITTED AND (II) THE AMOUNT TO BE REDEEMED WITH RESPECT TO EACH
APPROVED REDEMPTION REQUEST.  BEFORE MAKING ANY DISTRIBUTIONS IN KIND TO ANY
PERSON WITH RESPECT TO THE FUND, THE INVESTMENT MANAGER MUST OBTAIN THE CONSENT
OF SUCH PERSON.


 


(H)  IN THE EVENT THAT ANY GATES, LOCK-UPS, SUSPENSIONS, HOLDBACKS, SIDE POCKET
(OR SIMILAR) RESTRICTIONS OR OTHER TRADING, VALUATION, WITHDRAWAL, REDEMPTION OR
DISTRIBUTION RESTRICTIONS ARE ENFORCED WITH RESPECT TO ANY INVESTMENT VEHICLE IN
WHICH THE FUND HAS A DIRECT OR INDIRECT INTEREST, THE INVESTMENT MANAGER WILL
PROMPTLY NOTIFY HVB AG OF THAT FACT.  AS OF THE DATE HEREOF, TO THE KNOWLEDGE OF
THE INVESTMENT MANAGER, NO INVESTMENT VEHICLE IN WHICH THE FUND HAS A DIRECT OR
INDIRECT INTEREST, OTHER THAN AS SET FORTH ON SCHEDULE 2(H), IS CURRENTLY
ENFORCING, OR PLANS TO ENFORCE, ANY GATE, LOCK-UP, SUSPENSION, HOLDBACK, SIDE
POCKET (OR SIMILAR) RESTRICTIONS OR OTHER TRADING, VALUATION, WITHDRAWAL,
REDEMPTION OR OTHER DISTRIBUTION RESTRICTION.”


 


SECTION 2.02.                         AMENDMENT TO SECTION 6(A) OF THE
INVESTMENT REPORTING AGREEMENT. SECTION 6(A) OF THE INVESTMENT REPORTING
AGREEMENT IS HEREBY AMENDED BY INSERTING THE FOLLOWING ADDITIONAL PARAGRAPH AT
END OF SUCH SECTION:


 


“NOTWITHSTANDING THE FOREGOING, THE INVESTMENT MANAGER SHALL HAVE NO RIGHT TO A
FEE IN RESPECT OF ANY MANAGEMENT FEE PERIOD ENDING AFTER JUNE 30, 2010 AND NO
FEE (CASH OR OTHERWISE) SHALL BE PAID TO THE INVESTMENT MANAGER OR ANY OF ITS
AFFILIATES BY ANY INVESTMENT VEHICLE IN WHICH THE FUND HOLDS A DIRECT OR
INDIRECT INTEREST.”


 


SECTION 2.03.                         AMENDMENT TO SECTION 6(B) OF THE
INVESTMENT REPORTING AGREEMENT. SECTION 6(B) OF THE INVESTMENT REPORTING
AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

8

--------------------------------------------------------------------------------


 


“(B)  IN RESPECT TO THE INCENTIVE FEE PERIOD ENDING JUNE 30, 2010, THE
INVESTMENT MANAGER SHALL RECEIVE A CASH INCENTIVE FEE (THE “INCENTIVE FEE”),
EQUAL TO THE PRODUCT OF (I) THE APPLICABLE INCENTIVE FEE PERCENTAGE, MULTIPLIED
BY (II) THE APPLICABLE ADJUSTED NET PROFITS.  THE INVESTMENT MANAGER SHALL HAVE
NO RIGHT TO A FEE IN RESPECT OF ANY INCENTIVE FEE PERIOD ENDING AFTER JUNE 30,
2010.”


 


SECTION 2.04.                         CONTRIBUTION OF ASSETS FROM RAMIUS EVENT
DRIVEN FOF LTD. TO THE FUND.  RAMIUS ALTERNATIVE SOLUTIONS SHALL CONVEY,
TRANSFER AND DELIVER, OR SHALL CAUSE ITS AFFILIATES TO CONVEY, TRANSFER AND
DELIVER, TO THE FUND ALL INTERESTS IN ANY ASSETS HELD, DIRECTLY OR INDIRECTLY,
BY RAMIUS EVENT DRIVE FOF LTD., SUBJECT TO THE RECEIPT BY RAMIUS ALTERNATIVE
SOLUTIONS OF ANY CONSENTS (WHICH RAMIUS ALTERNATIVE SOLUTIONS SHALL USE ITS
REASONABLE BEST EFFORTS TO OBTAIN) FROM THE UNDERLYING HEDGE FUND MANAGERS
REQUIRED TO BE OBTAINED IN CONNECTION WITH THE TRANSFER OF ANY SUCH ASSETS.


 


ARTICLE THREE
AMENDMENT TO THE ASSET EXCHANGE AGREEMENT


 

RCG, HVB, HVB AG and Cowen hereby agree that the Asset Exchange Agreement will
be amended as follows:

 


SECTION 3.01.                         AMENDMENT TO SECTIONS 8.1(A) AND (B) OF
THE ASSET EXCHANGE AGREEMENT.  PURSUANT TO SECTION 11.6 OF THE ASSET EXCHANGE
AGREEMENT, SECTIONS 8.1(A) AND (B) OF THE ASSET EXCHANGE AGREEMENT ARE HEREBY
DELETED IN THEIR ENTIRETY AND REPLACED WITH THE FOLLOWING SECTIONS 8.1(A) AND
(B):


 


“(A)  [INTENTIONALLY OMITTED]


 


(B)  [INTENTIONALLY OMITTED]”.


 


ARTICLE FOUR
RCG LLC AGREEMENT


 


C4S AND BA ALPINE HEREBY AGREE THAT THE RCG LLC AGREEMENT SHALL BE AMENDED AS
FOLLOWS:


 


SECTION 4.01.                         AMENDMENT TO SECTIONS 4.02(A), (C),
(E) AND (F) OF THE RCG LLC AGREEMENT.  PURSUANT TO SECTION 8.01 OF THE RCG LLC
AGREEMENT, SECTION 4.02 OF THE RCG LLC AGREEMENT IS HEREBY AMENDED BY DELETING
SECTIONS 4.02(A) AND (C) IN THEIR ENTIRETY AND REPLACING SUCH SECTIONS WITH THE
FOLLOWING SECTIONS 4.02(A) AND (C):


 


“(A)  [INTENTIONALLY OMITTED]


 


(C)  [INTENTIONALLY OMITTED]”.


 


SECTION 4.02.                         AMENDMENT TO SECTION 4.02(D) OF THE RCG
LLC AGREEMENT.  PURSUANT TO SECTION 8.01 OF THE RCG LLC AGREEMENT, SECTION 4.02
OF THE RCG LLC AGREEMENT IS HEREBY AMENDED BY INSERTING IN SECTION 4.02(D) THE
FOLLOWING TEXT BEFORE THE FIRST SENTENCE OF SUCH SECTION:

 

9

--------------------------------------------------------------------------------


 


“NOTWITHSTANDING ANY PROVISION TO THE CONTRARY CONTAINED HEREIN, ANY SERIES I
MEMBER (OTHER THAN THE MANAGING MEMBER) MAY WITHDRAW ANY OR ALL OF ITS CAPITAL
IN RCG AT ANY TIME UPON AT LEAST TWO BUSINESS DAYS PRIOR WRITTEN NOTICE (A
“SERIES I WITHDRAWAL NOTICE”) AND THE MANAGING MEMBER SHALL CAUSE THE COMPANY TO
MAKE THE REQUESTED DISTRIBUTION IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4.02(D).  EACH SERIES I WITHDRAWAL NOTICE SHALL SPECIFY WHETHER THE
DISTRIBUTION SHALL BE MADE IN CASH OR IN-KIND.  IF A CASH DISTRIBUTION IS
REQUESTED, THE SERIES I WITHDRAWAL NOTICE SHALL SPECIFY THE INSTRUCTIONS OF THE
SERIES I MEMBER REGARDING THE MANNER OF SALE, THE COUNTERPARTY (IF NOT A PUBLIC
SALE), THE UNDERWRITER OR BROKER, IF APPLICABLE, AND ANY LIMITATIONS ON THE SALE
OF THE SHARES OF NEW PARENT CLASS A COMMON STOCK, AND THE COMPANY SHALL USE
COMMERCIALLY REASONABLY EFFORTS TO SELL THE SHARES OF NEW PARENT CLASS A COMMON
STOCK IN ACCORDANCE WITH ANY SUCH INSTRUCTIONS CONTAINED IN THE SERIES I
WITHDRAWAL NOTICE, EXCEPT AS OTHERWISE REQUIRED BY APPLICABLE SECURITIES LAWS. 
IF AN IN-KIND DISTRIBUTION IS REQUESTED, THE SERIES I WITHDRAWAL NOTICE SHALL
SPECIFY WHETHER ANY OF THE SHARES TO BE DISTRIBUTED SHOULD BE DELIVERED IN THE
FORM OF NEW PARENT CLASS A COMMON STOCK OR CONVERTED BY THE COMPANY INTO SHARES
OF NEW PARENT CLASS B COMMON STOCK PRIOR TO DISTRIBUTION; PROVIDED, THAT A
SERIES I MEMBER SHALL NOT REQUEST AN IN-KIND DISTRIBUTION OF SHARES OF NEW
PARENT CLASS A COMMON STOCK TO THE EXTENT THAT SUCH DISTRIBUTION WOULD RESULT IN
SUCH SERIES I MEMBER AND ITS AFFILIATES BENEFICIALLY OWNING A NUMBER OF
OUTSTANDING SHARES OF NEW PARENT COMMON STOCK THAT WOULD VIOLATE THE BHC ACT.”


 


SECTION 4.03.                         AMENDMENT TO SECTIONS 4.02(E) AND (F) OF
THE RCG LLC AGREEMENT.  PURSUANT TO SECTION 8.01 OF THE RCG LLC AGREEMENT,
SECTION 4.02 OF THE RCG LLC AGREEMENT IS HEREBY FURTHER AMENDED BY DELETING
SECTIONS 4.02(E) AND (F) IN THEIR ENTIRETY AND REPLACING SUCH SECTIONS WITH THE
FOLLOWING SECTIONS 4.02(E) AND (F):


 


“(E)  [INTENTIONALLY OMITTED]


 


(F)  [INTENTIONALLY OMITTED]”.


 


SECTION 4.04.                         AMENDMENT TO SECTION 5.01(A) OF THE RCG
LLC AGREEMENT.  PURSUANT TO SECTION 8.01 OF THE RCG LLC AGREEMENT,
SECTION 5.01(A) OF THE RCG LLC AGREEMENT IS HEREBY AMENDED BY INSERTING IN
SECTION 5.01(A) THE FOLLOWING TEXT AFTER THE SECOND WORD OF THE FIRST SENTENCE
OF SUCH SECTION:


 


“(OTHER THAN ANY SERIES I MEMBER THAT IS NOT THE MANAGING MEMBER)”.


 


SECTION 4.05.                         AMENDMENT TO SECTION 5.01(B) OF THE RCG
LLC AGREEMENT.  PURSUANT TO SECTION 8.01 OF THE RCG LLC AGREEMENT,
SECTION 5.01(B) OF THE RCG LLC AGREEMENT IS HEREBY AMENDED BY DELETING
SECTION 5.01(B) IN ITS ENTIRETY AND REPLACING SUCH SECTION WITH THE FOLLOWING
SECTIONS 5.01(B):


 


“(B)  NOTWITHSTANDING ANY PROVISION TO THE CONTRARY HEREIN, ANY SERIES I MEMBER
(OTHER THAN THE MANAGING MEMBER) MAY SELL, ASSIGN, PLEDGE, TRANSFER OR OTHERWISE
DISPOSE OF ANY OR ALL OF SUCH SERIES I MEMBER’S INTEREST IN THE COMPANY OR THE
SERIES.”

 

10

--------------------------------------------------------------------------------


 


ARTICLE FIVE
RELEASE


 


SECTION 5.01.                         RELEASE OF UNICREDIT CLAIMS.  EFFECTIVE AS
OF THE DATE HEREOF AND PROVIDED THAT NO RAMIUS PARTY IS IN MATERIAL BREACH OF
ANY OF ITS MATERIAL OBLIGATIONS HEREUNDER REMAINING UNCURED 10 BUSINESS DAYS
FOLLOWING RECEIPT BY SUCH RAMIUS PARTY OF WRITTEN NOTICE OF SUCH BREACH BY A
UNICREDIT PARTY, EACH OF THE UNICREDIT PARTIES, FOR ITSELF AND ITS PRESENT AND
FORMER SHAREHOLDERS, MEMBERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS,
ASSIGNS, PREDECESSORS, SUCCESSORS AND AFFILIATES EACH HEREBY RELEASES, REMISES
AND FOREVER DISCHARGES, AND BY THESE PRESENTS DOES RELEASE AND FOREVER
DISCHARGE, EACH OF THE RAMIUS PARTIES AND THEIR PRESENT AND FORMER SHAREHOLDERS,
MEMBERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS, ASSIGNS,
PREDECESSORS, SUCCESSORS AND AFFILIATES OF AND FROM ANY AND ALL ACTIONS, CAUSES
OF ACTION, SUITS, DEBTS, ACCOUNTS, BONDS, BILLS, COVENANTS, CONTRACTS,
CONTROVERSIES, AGREEMENTS, LIABILITIES, DAMAGES, COSTS, EXPENSES, DEMANDS,
JUDGMENTS, EXECUTIONS, VARIANCES, CLAIMS AND OTHER OBLIGATIONS OF WHATEVER KIND
OR NATURE, INCLUDING OF LAW, EQUITY OR OTHERWISE, AND WHETHER IN CONTRACT, TORT
OR OTHERWISE (COLLECTIVELY, “CLAIMS”), THAT ANY UNICREDIT PARTY NOW HAS, EVER
HAD, OR HEREAFTER MAY HAVE FROM THE BEGINNING OF TIME THROUGH THE DATE HEREOF,
OR THAT MAY ACCRUE AFTER THE DATE HEREOF, IN EACH CASE SOLELY ARISING FROM,
CONNECTED OR RELATED TO, CAUSED BY OR BASED ON ANY FACTS, CONDUCT, ACTS,
OMISSIONS, CIRCUMSTANCES, ACTIVITIES, AGREEMENTS, TRANSACTIONS, EVENTS OR
OCCURRENCES KNOWN OR UNKNOWN, OF ANY TYPE, THAT EXISTED, OCCURRED, HAPPENED,
AROSE OR TRANSPIRED ON OR BEFORE THE DATE HEREOF ARISING UNDER OR RELATING TO
THE INVESTMENT MANAGEMENT AGREEMENT, INVESTMENT REPORTING AGREEMENT OR ASSET
EXCHANGE AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE RELEASES SET FORTH IN THIS
SECTION 5.01 SHALL NOT INCLUDE RELEASES OF ANY CLAIMS TO THE EXTENT SUCH CLAIMS
ARISE FROM, OR RELATE TO, (I) ACTS OR OMISSIONS OCCURRING AFTER THE DATE HEREOF
AND/OR (II) ANY BREACH OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY.


 


SECTION 5.02.                         RELEASE OF RAMIUS CLAIMS.  EFFECTIVE AS OF
THE DATE HEREOF AND PROVIDED THAT NO UNICREDIT PARTY IS IN MATERIAL BREACH OF
ANY OF ITS MATERIAL OBLIGATIONS HEREUNDER REMAINING UNCURED 10 BUSINESS DAYS
FOLLOWING RECEIPT BY SUCH UNICREDIT PARTY OF WRITTEN NOTICE OF SUCH BREACH BY A
RAMIUS PARTY, EACH OF THE RAMIUS PARTIES, FOR ITSELF AND ITS PRESENT AND FORMER
SHAREHOLDERS, MEMBERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS,
ASSIGNS, PREDECESSORS, SUCCESSORS AND AFFILIATES EACH HEREBY RELEASES, REMISES
AND FOREVER DISCHARGES, AND BY THESE PRESENTS DOES RELEASE AND FOREVER
DISCHARGE, EACH OF THE UNICREDIT PARTIES AND THEIR PRESENT AND FORMER
SHAREHOLDERS, MEMBERS, EMPLOYEES, DIRECTORS, OFFICERS, AGENTS, ATTORNEYS,
ASSIGNS, PREDECESSORS, SUCCESSORS AND AFFILIATES OF AND FROM ANY AND ALL CLAIMS,
THAT ANY RAMIUS PARTY NOW HAS, EVER HAD, OR HEREAFTER MAY HAVE FROM THE
BEGINNING OF TIME THROUGH THE DATE HEREOF, OR THAT MAY ACCRUE AFTER THE DATE
HEREOF, IN EACH CASE SOLELY ARISING FROM, CONNECTED OR RELATED TO, CAUSED BY OR
BASED ON ANY FACTS, CONDUCT, ACTS, OMISSIONS, CIRCUMSTANCES, ACTIVITIES,
AGREEMENTS, TRANSACTIONS, EVENTS OR OCCURRENCES KNOWN OR UNKNOWN, OF ANY TYPE,
THAT EXISTED, OCCURRED, HAPPENED, AROSE OR TRANSPIRED ON OR BEFORE THE DATE
HEREOF ARISING UNDER OR RELATING TO THE INVESTMENT MANAGEMENT AGREEMENT,
INVESTMENT REPORTING AGREEMENT OR ASSET EXCHANGE AGREEMENT.  FOR THE AVOIDANCE
OF DOUBT, THE RELEASES SET FORTH IN THIS SECTION 5.02 SHALL NOT INCLUDE RELEASES
OF ANY CLAIMS TO THE EXTENT SUCH CLAIMS ARISE FROM, OR RELATE TO, (I) ACTS OR
OMISSIONS OCCURRING AFTER THE DATE HEREOF AND/OR (II) ANY BREACH OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

11

--------------------------------------------------------------------------------

 


ARTICLE SIX
PUBLIC STATEMENTS


 


SECTION 6.01.                         UNICREDIT PUBLIC STATEMENTS.  NONE OF THE
UNICREDIT PARTIES SHALL ISSUE OR CAUSE THE PUBLICATION OF ANY PRESS RELEASE OR
OTHER PUBLIC ANNOUNCEMENT (INCLUDING IN ANY FILING WITH THE SEC OR ANY OTHER
REGULATORY OR GOVERNMENTAL AGENCY, INCLUDING ANY STOCK EXCHANGE) WITH RESPECT
TO, OR OTHERWISE MAKE ANY PUBLIC STATEMENT CONCERNING, THE MATTERS CONTEMPLATED
BY THIS AGREEMENT WITHOUT PRIOR CONSULTATION WITH RCG AND COWEN TO THE EXTENT
PRACTICABLE UNDER THE CIRCUMSTANCES AND USING COMMERCIALLY REASONABLE EFFORTS TO
ACCOMMODATE ANY REASONABLE REQUESTS OF RCG OR COWEN, AS APPLICABLE, WITH RESPECT
TO ANY SUCH DISCLOSURE; PROVIDED, THAT, ANY SUCH CONSULTATION IS NOT REQUIRED IF
PROHIBITED BY LAW.


 


SECTION 6.02.                         RAMIUS PUBLIC STATEMENTS.  NONE OF THE
RAMIUS PARTIES SHALL ISSUE OR CAUSE THE PUBLICATION OF ANY PRESS RELEASE OR
OTHER PUBLIC ANNOUNCEMENT (INCLUDING IN ANY FILING WITH THE SEC OR ANY OTHER
REGULATORY OR GOVERNMENTAL AGENCY, INCLUDING ANY STOCK EXCHANGE) WITH RESPECT
TO, OR OTHERWISE MAKE ANY PUBLIC STATEMENT CONCERNING, THE MATTERS CONTEMPLATED
BY THIS AGREEMENT WITHOUT PRIOR CONSULTATION WITH HVB AG TO THE EXTENT
PRACTICABLE UNDER THE CIRCUMSTANCES AND USING COMMERCIALLY REASONABLE EFFORTS TO
ACCOMMODATE ANY REASONABLE REQUESTS OF HVB AG WITH RESPECT TO ANY SUCH
DISCLOSURE; PROVIDED, THAT, ANY SUCH CONSULTATION IS NOT REQUIRED IF PROHIBITED
BY LAW.


 


ARTICLE SEVEN
ADDITIONAL COVENANTS


 


SECTION 7.01.                         EXPENSES.  COWEN SHALL REIMBURSE THE
UNICREDIT PARTIES FOR ALL OUT-OF-POCKET LEGAL FEES INCURRED BY THE UNICREDIT
PARTIES SINCE MARCH 30, 2010 IN CONNECTION WITH THE MATTERS SET FORTH HEREIN.


 


SECTION 7.02.                         SUPERIOR TERMS.  IF ANY OTHER INVESTOR IN
ANY ENTITY MANAGED BY ANY RAMIUS PARTY OR ANY OF THEIR AFFILIATES IN WHICH A
UNICREDIT PARTY OR ITS AFFILIATES HAS AN INTEREST, INCLUDING, WITHOUT
LIMITATION, THE FUNDS, THE UMBRELLA FUND, RAMIUS MULTI-STRATEGY FUND LTD., RCG
OVERSEAS LTD. OR ANY OTHER FUNDS OR SPECIAL PURPOSE VEHICLES, IS ENTITLED TO ANY
RIGHTS OR TERMS WITH RESPECT TO SUCH INTERESTS IN FAVOR OF SUCH OTHER INVESTOR
THAT ARE MORE FAVORABLE IN ANY MANNER THAN THE RIGHTS OR TERMS OF HVB AG OR ITS
AFFILIATES WITH RESPECT TO SUCH INTERESTS, THE APPLICABLE RAMIUS PARTY SHALL, OR
SHALL CAUSE ITS AFFILIATES, AS APPLICABLE, TO, EXTEND SUCH RIGHTS OR TERMS TO
HVB AG AND ITS AFFILIATES, AS APPLICABLE.


 


ARTICLE EIGHT
REPRESENTATIONS AND WARRANTIES


 


SECTION 8.01.                         REPRESENTATIONS AND WARRANTIES OF THE
RAMIUS PARTIES. EACH OF THE RAMIUS PARTIES SEVERALLY AND NOT JOINTLY REPRESENT
AND WARRANT TO EACH OF THE UNICREDIT PARTIES AS OF THE DATE HEREOF, AS FOLLOWS:


 


(A)                                  ORGANIZATION AND GOOD STANDING.  SUCH
RAMIUS PARTY IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTIONS OF ITS FORMATION, EACH WITH FULL CORPORATE POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN OR USE
THE PROPERTIES AND ASSETS THAT IT PURPORTS TO OWN OR USE.

 

12

--------------------------------------------------------------------------------


 


(B)                                 ENFORCEABILITY; AUTHORITY. THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH RAMIUS PARTY,
ENFORCEABLE AGAINST SUCH RAMIUS PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE OR TRANSFER OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED
IN A PROCEEDING AT LAW OR IN EQUITY).  SUCH RAMIUS PARTY HAS THE REQUISITE
RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT TO THE EXTENT
TO WHICH SUCH RAMIUS PARTY IS A PARTY, AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT, AND SUCH ACTION HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
ACTION.


 


(C)                                  NO CONFLICT. NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH RAMIUS PARTY NOR THE CONSUMMATION OR
PERFORMANCE OF ANY OF THIS AGREEMENT WILL, DIRECTLY OR INDIRECTLY (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME):


 

(I)                                     BREACH, VIOLATE OR CAUSE ANY FAILURE TO
PERFORM OR COMPLY WITH ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH
RAMIUS PARTY; OR

 

(II)                                  BREACH, VIOLATE OR CAUSE ANY FAILURE TO
PERFORM OR COMPLY WITH ANY PROVISION OF (X) ANY STATUTES, COMMON LAWS, RULES,
ORDINANCES, REGULATIONS, CODES, ORDERS, JUDGMENTS, INJUNCTIONS, WRITS, DECREES,
GOVERNMENTAL GUIDELINES OR INTERPRETATIONS HAVING THE FORCE OF LAW, TO WHICH
SUCH RAMIUS PARTY MAY BE SUBJECT, OR (Y) ANY ORDER, DECISION, INJUNCTION,
DIRECTIVE, JUDGMENT, DECREE, RULING, WRIT, ASSESSMENT, AWARD, DECISION,
STIPULATION OR VERDICT TO WHICH SUCH RAMIUS PARTY MAY BE SUBJECT.

 


SECTION 8.02.                         REPRESENTATIONS AND WARRANTIES OF THE
UNICREDIT PARTIES.  EACH OF THE UNICREDIT PARTIES SEVERALLY AND NOT JOINTLY
REPRESENT AND WARRANT TO EACH OF THE RAMIUS PARTIES AS OF THE DATE HEREOF, AS
FOLLOWS:


 


(A)                                  ORGANIZATION AND GOOD STANDING.  SUCH
UNICREDIT PARTY IS DULY FORMED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE
LAWS OF THE JURISDICTIONS OF ITS FORMATION, EACH WITH FULL CORPORATE POWER AND
AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN OR USE
THE PROPERTIES AND ASSETS THAT IT PURPORTS TO OWN OR USE.


 


(B)                                 ENFORCEABILITY; AUTHORITY. THIS AGREEMENT
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH UNICREDIT PARTY,
ENFORCEABLE AGAINST SUCH UNICREDIT PARTY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
FRAUDULENT CONVEYANCE OR TRANSFER OR SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY AND GENERAL PRINCIPLES OF EQUITY (WHETHER CONSIDERED
IN A PROCEEDING AT LAW OR IN EQUITY).  SUCH UNICREDIT PARTY HAS THE REQUISITE
RIGHT, POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT TO THE EXTENT
TO WHICH SUCH UNICREDIT PARTY IS A PARTY, AND TO PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT, AND SUCH ACTION HAS BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE ACTION.


 


(C)                                  NO CONFLICT. NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY SUCH UNICREDIT PARTY NOR THE CONSUMMATION OR
PERFORMANCE OF ANY OF THIS AGREEMENT WILL, DIRECTLY OR INDIRECTLY (WITH OR
WITHOUT NOTICE OR LAPSE OF TIME):

 

13

--------------------------------------------------------------------------------


 

(I)                                     BREACH, VIOLATE OR CAUSE ANY FAILURE TO
PERFORM OR COMPLY WITH ANY PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SUCH
UNICREDIT PARTY; OR

 


(II)                                  BREACH, VIOLATE OR CAUSE ANY FAILURE TO
PERFORM OR COMPLY WITH ANY PROVISION OF (X) ANY STATUTES, COMMON LAWS, RULES,
ORDINANCES, REGULATIONS, CODES, ORDERS, JUDGMENTS, INJUNCTIONS, WRITS, DECREES,
GOVERNMENTAL GUIDELINES OR INTERPRETATIONS HAVING THE FORCE OF LAW, TO WHICH
SUCH UNICREDIT PARTY MAY BE SUBJECT, OR (Y) ANY ORDER, DECISION, INJUNCTION,
DIRECTIVE, JUDGMENT, DECREE, RULING, WRIT, ASSESSMENT, AWARD, DECISION,
STIPULATION OR VERDICT TO WHICH SUCH UNICREDIT PARTY MAY BE SUBJECT.


 


ARTICLE NINE
MISCELLANEOUS


 


SECTION 9.01.                         INCONSISTENCY AND GOVERNING TERMS.  IN
CASE OF ANY INCONSISTENCY WITH THE TERMS AND CONDITIONS SET FORTH IN THE
INVESTMENT MANAGEMENT AGREEMENT, INVESTMENT REPORTING AGREEMENT, ASSET EXCHANGE
AGREEMENT, RCG LLC AGREEMENT OR ANY OTHER AGREEMENT BETWEEN THE PARTIES, AS
APPLICABLE, THIS AGREEMENT WILL PREVAIL.  ANY OTHER TERMS OF SUCH OTHER
AGREEMENTS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


SECTION 9.02.                         CAPITALIZED TERMS. ANY CAPITALIZED TERMS
USED HEREIN AND NOT DEFINED SHALL HAVE THE MEANING SET FORTH IN THE RELEVANT
UNDERLYING AGREEMENT UNLESS INDICATED OTHERWISE.


 


SECTION 9.03.                         CONSTRUCTION.  THE HEADINGS OF ARTICLES
AND SECTIONS IN THIS AGREEMENT ARE PROVIDED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT ITS CONSTRUCTION OR INTERPRETATION.


 


SECTION 9.04.                         GOVERNING LAW. THIS AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT HAVING REGARD TO THE CONFLICTS OF LAW RULES.


 


SECTION 9.05.                         AMENDMENT. THIS AGREEMENT MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL
OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


SECTION 9.06.                         NO THIRD-PARTY BENEFICIARY.  THE TERMS AND
PROVISIONS OF THIS AGREEMENT ARE INTENDED SOLELY FOR THE BENEFIT OF EACH PARTY
HERETO AND THEIR RESPECTIVE SUCCESSORS OR PERMITTED ASSIGNS, AND IT IS NOT THE
INTENTION OF THE PARTIES TO CONFER THIRD-PARTY BENEFICIARY RIGHTS UPON ANY OTHER
PERSON OR ENTITY EXCEPT THAT THE INTENDED BENEFICIARY OF DISTRIBUTIONS UNDER THE
INVESTMENT REPORTING AGREEMENT SHALL BE AN EXPRESS BENEFICIARY OF THE PROVISIONS
OF THE INVESTMENT REPORTING AGREEMENT, AS AMENDED HEREIN.


 


[SIGNATURE PAGES FOLLOW]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, all as of
the day and year first above written.

 

 

RCG HOLDINGS LLC (solely for the purposes of Articles 3 through 9)

 

 

 

 

 

By:

C4S & Co., LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

 

Name:

Jeffrey M. Solomon

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

C4S & CO., L.L.C. (solely for the purposes of Articles 4 through 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

 

Name:

Jeffrey M. Solomon

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

COWEN GROUP, INC. (solely for the purposes of Articles 3, 5, 6, 7, 8 and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

 

Name:

Jeffrey M. Solomon

 

 

Title:

Chief Operating Officer

 

 

 

 

 

 

 

 

 

RAMIUS LLC (solely for the purposes of Articles 1, 5, 6, 7, 8 and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Solomon

 

 

Name:

Jeffrey M. Solomon

 

 

Title:

Vice President

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

RAMIUS ALTERNATIVE SOLUTIONS LLC (solely for the purposes of Articles 2, 5, 6,
7, 8 and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Thomas W. Strauss

 

 

Name:

Thomas W. Strauss

 

 

Title:

Chief Executive Officer

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

BA ALPINE HOLDINGS, INC. (solely for the purposes of Articles 4 through 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Nicola Corsetti

 

 

Name:

Nicola Corsetti

 

 

Title:

Director and Vice-President

 

 

 

 

 

By:

/s/ Josef Duregger

 

 

Name:

Josef Duregger

 

 

Title:

Director

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

ALPINE CAYMAN ISLANDS LIMITED (solely for the purposes of Articles 1, 5, 6, 7, 8
and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Nicola Corsetti

 

 

Name:

Nicola Corsetti

 

 

Title:

Director

 

 

 

 

 

By:

/s/ Josef Duregger

 

 

Name:

Josef Duregger

 

 

Title:

Director

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

UNICREDIT BANK AG (solely for the purposes of Articles 2, 3, 5, 6, 7, 8 and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ G. Falger

 

 

Name:

G. Falger

 

 

Title:

GC and MD

 

 

 

 

 

By:

/s/ M. Richard Cerick

 

 

Name:

M. Richard Cerick

 

 

Title:

Assistant GC and Director

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

HVB ALTERNATIVE ADVISORS LLC (solely for the purposes of Articles 3, 5, 6, 7, 8
and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ G. Falger

 

 

Name:

G. Falger

 

 

Title:

Secretary

 

 

 

 

 

By:

/s/ D. Valente

 

 

Name:

D. Valente

 

 

Title:

Director

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------


 

 

CEAKSCH VERWALTUNGS G.M.B.H. (solely for the purposes of Articles 1, 5, 6, 7, 8
and 9)

 

 

 

 

 

 

 

 

 

By:

/s/ Markus Schwimann

 

 

Name:

Markus Schwimann

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

/s/ Josef Duregger

 

 

Name:

Josef Duregger

 

 

Title:

Director

 

[Signature Page to Modification Agreement]

 

--------------------------------------------------------------------------------
